United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.G., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Tampa, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1655
Issued: June 14, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 30, 2018 appellant filed a timely appeal from an August 20, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $8,152.66 for the period April 6, 2017 through
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the August 20, 2018 decision, OWCP and the Board received additional evidence.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

April 28, 2018, for which appellant was without fault; (2) whether OWCP properly denied waiver
of recovery of the overpayment; and (3) whether OWCP properly required recovery of the
overpayment by deducting $100.00 every 28 days from appellant’s continuing compensation
payments.
FACTUAL HISTORY
On February 4, 2017 appellant, then a 54-year-old postal support employee mail processing
clerk, filed a traumatic injury claim (Form CA-1) alleging that on that day she was hit on the head
by a shelf cage door while in the performance of duty. OWCP accepted the claim for cervical
sprain and herniated nucleus pulposus at C5-6 with radiculopathy. Appellant stopped work on
February 4, 2017 and returned to light-duty work, four hours a day on June 14, 2017. On August 1,
2017 she suffered a heart attack and underwent open heart surgery on August 3, 2017. Appellant
returned to light-duty work, four hours a day on November 11, 2017. She subsequently stopped
work at a later date. Effective April 29, 2018, appellant received compensation on OWCP’s
periodic compensation rolls.
Based on pay rate information submitted from the employing establishment, OWCP paid
appellant total disability for the period April 6 to June 13, 2017 and partial disability from June 14,
2017 to April 28, 2018 with a reported date-of-injury weekly pay rate of $910.31.3
In letters dated February 23 and March 22, 2018, the employing establishment reported a
discrepancy with the date-of-injury weekly pay rate and indicated that the correct date-of-injury
weekly pay rate was $676.84.4 This was comprised of a base pay rate of $656.80 plus $20.04 for
night differential.
On April 30, 2018 OWCP advised appellant that she had been retained on the periodic
compensation rolls effective April 29, 2018. It adjusted her periodic rolls compensation payments
effective April 29, 2018 based on the corrected date-of-injury weekly pay rate of $676.84.
On June 21, 2018 OWCP advised appellant of its preliminary determination that she had
received an overpayment of wage-loss compensation in the amount of $8,152.66 because it paid
her at an inaccurate pay rate for the period April 5, 2017 to April 28, 2018. It calculated the
overpayment by subtracting the amount it should have paid her using the proper weekly pay rate
of $676.84 from the date of injury from the amount it paid her using the incorrect weekly pay rate
of $910.31 from the date of injury. OWCP found that for the period April 6, 2017 to April 28,
2018 it paid her $21,049.24 using the incorrect weekly pay rate of $910.31 when it should have
paid her $13,821.64 based on the correct weekly pay rate of $676.84. It noted that this amounted
to an overpayment of $7,227.60. OWCP further notified appellant of its preliminary determination
that she was without fault in creation of the overpayment of compensation. It requested that she
3
This was based on a similar PSE-MPC, Level 6, Step A, working the same base work schedule, at the same
facility, earning $16.42 per hour, and working 40 hours per week plus an average of 34 hours night differential per
week, for one year prior to the February 4, 2017 date of injury.
4
This calculation was also based on a similar PSE-MPC employee, Level 6, Step A, working the same base
schedule, at the same facility, earing $16.42 an hour, 40 hours a week plus 17.5 hours night differential.

2

complete an enclosed overpayment recovery questionnaire (Form OWCP-20) and submit
supporting financial documents. Additionally, OWCP notified appellant that, within 30 days of
the date of the letter, she could request a telephone conference, a final decision based on the written
evidence, or a prerecoupment hearing.
Included in the record were copies of OWCP’s manual adjustment forms for the period
April 6, 2017 through April 28, 2018 and copies of appellant’s wage-earning capacity calculations.
Overpayments for the following periods were calculated as: for the period April 6 to June 13,
2017, $1,534.23; for the period June 14 to July 21, 2017, $925.06; for the period August 5 to 24,
2017, $420.20; and for the period September 2, 2017 to April 28, 2018, $5,273.17, for a total
overpayment amount of $8,152.66.
On July 18, 2018 appellant disagreed that she had received an overpayment of
compensation and requested a telephonic conference with OWCP on the issue of waiver. She also
submitted a completed Overpayment Recovery Questionnaire (Form OWCP-20) and provided
detailed financial documentation.
On August 16, 2018 a telephonic conference was held on the overpayment of
compensation. In a memorandum of conference, the claims examiner noted that the overpayment
in the amount of $8,152.66 for the period April 6, 2017 through April 28, 2018 was calculated as
follows: for the period April 6 to June 13, 2017, $1,534.23; for the period June 14 to July 21,
2017, $925.06; for the period August 5 to 24, 2017, $420.20; and for the period September 2, 2017
to April 28, 2018, $5,273.17. The claims examiner found appellant’s total monthly income was
$2,405.93 ($1,845.00 income plus $560.03 adult children’s income) and total monthly
expenditures were $1,990.65. Appellant advised that her monthly mortgage of $2,089.02 was paid
by her sister as she could not afford the monthly payment. She further indicated that she has a
personal loan from her sister and paid only when she could. The claims examiner explained that
appellant’s mortgage could not be considered as a monthly expense as it was being paid by
someone else. As appellant’s monthly income was greater than her monthly expenses by $415.28,
the claims examiner advised that waiver of recovery of the overpayment could not be granted.
Both parties agreed to repayment of $100.00 from her continuing compensation. A copy of the
memorandum of conference was sent to appellant.
By decision dated August 20, 2018, OWCP finalized the preliminary determination that
appellant received an overpayment of compensation in the amount of $8,152.55 for the period
April 5, 2017 through April 28, 2018 as she was paid at an incorrect pay rate. The claims examiner
further found that appellant was without fault in the creation of the overpayment, but denied waiver
of recovery of the overpayment based upon the finding that appellant’s monthly income was more
than her monthly expenses by $415.28 and that she had not provided information to support a
finding that the adjustment of recovery would either defeat the purpose of FECA or be against
equity and good conscience. OWCP directed recovery of the overpayment by deducting $100.00
every 28 days from continuing compensation payments until the overpayment was absorbed.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the

3

performance of duty.5 Pay rate for compensation purposes is defined in section 8101(4) as the
monthly pay at the time of injury, the time disability begins, or the time disability recurs, if the
recurrence is more than six months after returning to full-time work, whichever is greater.6
Section 8129(a) of FECA provides that when an overpayment of compensation has been
made to an individual because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which the individual is
entitled.7
If the claimant is entitled to compensation for partial wage loss after return to work, the
claims examiner should compute entitlement using the Shadrick formula and authorize
compensation on a 28-day payment cycle.8
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision.
OWCP found that appellant received an overpayment of compensation because she
received wage-loss compensation at an inaccurate pay rate for the period April 5, 2017 through
April 28, 2018. It paid her wage-loss compensation beginning April 5, 2017 using a date-of-injury
weekly pay rate of $910.31. The employing establishment indicated that the correct date-of-injury
weekly pay rate should have been $676.84. As appellant received compensation based on the
incorrect date-of-injury weekly pay rate for the period April 5, 2017 through April 28, 2018, she
received an overpayment of compensation.9 The Board therefore finds that appellant received an
overpayment of compensation.
However, the Board further finds that the case is not in posture for decision with regard to
the amount of the overpayment. In its June 21, 2018 preliminary overpayment determination,
OWCP found an overpayment of compensation in the amount of $8,152.66, for which appellant
was without fault, because it had used an incorrect weekly pay rate of $910.31. It noted that for
the period April 6, 2017 to April 28, 2018 appellant received $21,049.24 based on an incorrect
weekly pay rate of $910.31 instead of using the correct weekly pay rate of $676.84 which should
have resulted in a payment of $13,821.64. When subtracting $13,821.64 from $21,049.24 during
the period in question, this results in a $7,227.60 overpayment, which OWCP found on page 5 of
its memorandum to file incorporated into the June 21, 2018 preliminary overpayment
determination. However, it reemphasized in that same memorandum that the overpayment amount
for the period in question was $8,152.66. Similarly, in its memorandum of conference on
August 16, 2018, OWCP found an overpayment of compensation in the amount of $8,152.66 and
5

5 U.S.C. § 8102(a).

6

Id. at § 8101(4).

7

Id. at § 8129(a).

8

See N.C., Docket No. 18-1070 (issued January 9, 2019); C.Y., Docket No. 18-0263 (issued September 14, 2018).

9

See id.; E.E., Docket No. 14-1908 (issued April 22, 2015).

4

finalized this amount in its August 20, 2018 decision. It did not mention the amount of $7,227.60
again and provided no further explanation concerning that amount. Due to these inconsistencies,
the Board is unable to adequately review this aspect of the case. A claimant is entitled to an
overpayment decision that clearly explains how the amount was calculated.10 The Board finds that
the overpayment decision in this case does not provide such an explanation. Therefore, the amount
of overpayment has not been established.
On remand OWCP shall determine the exact amount of overpayment in compensation
which occurred when it paid appellant at an inaccurate pay rate for the period April 5, 2017 to
April 28, 2018. It should then issue a new preliminary overpayment determination, with an
appropriate overpayment action request form, an overpayment recovery questionnaire, and
instructions for her to provide supporting financial information. After OWCP has further
developed the case record, a de novo decision shall be issued.11

10

See A.J., Docket No. 18-1152 (issued April 1, 2019); J.W., Docket No. 15-1163 (issued January 13, 2016); see
also O.R., 59 ECAB 432 (2008) with respect to overpayment decisions, OWCP must provide clear reasoning showing
how the overpayment was calculated); see Jenny M. Drost, 56 ECAB 587 (2005) (to comply with OWCP’s
overpayment procedures, an overpayment decision must contain a clearly written explanation indicating how the
overpayment was calculated).
11

As the case is not in posture for decision regarding the amount of overpayment, the issues of waiver and recovery
are moot. See S.F., Docket No. 18-0003 (issued April 19, 2018); see also R.L., Docket No. 11-1251 (issued
January 27, 2012).

5

CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the August 20, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part and the case is remanded
for further proceedings consistent with this opinion.
Issued: June 14, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

